        Case 2:12-cr-00204-MVL-SS Document 54 Filed 04/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 12-204
 DARRYL JASMIN                                                    SECTION: "S"


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant Darryl Jasmin's Motion for Early

Termination of Supervised Release (Rec. Doc. 49) is GRANTED.

       On February 13, 2020, Darryl Jasmin filed a Motion for Early Termination of Supervised

Release pursuant to Title 18, United States Code, Section 3583(e)(1). Counsel for the

government has responded to the motion, informing the court that she has spoken to Jasmin's

assigned probation officer, who does not object to the early termination of Jasmin’s supervised

release. The government's response relates that Jasmin’s supervised release ends in September of

2020, less than five months from now. Since November 2016, Jasmin has been employed at St.

James Marine. Due to the Covid-19 pandemic, work has been slow so he began working a

second job with Cooper Consolidated, LLC. Jasmin has been living with his fiancée and children

since June of 2018, and to date, all of his drug tests have been negative. Considering these facts,

the government has stated that it does not object to early termination of his supervised release.

The court further finds that the requirements for 18 U.S.C. 3583(e)(1) have been met, and the

termination is warranted by the conduct of the defendant and in the interest of justice.

Accordingly,
      Case 2:12-cr-00204-MVL-SS Document 54 Filed 04/24/20 Page 2 of 2




      IT IS HEREBY ORDERED that defendant Darryl Jasmin's Motion for Early

Termination of Supervised Release (Rec. Doc. 49) is GRANTED.

      New Orleans, Louisiana, this 24th
                                   _____ day of April, 2020.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            2
